Citation Nr: 1302701	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-26 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left hip disability, including as secondary to left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  He has also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for left knee disability and left hip disability.

In April 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  In September 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence.

The Board has reviewed not only the physical claims file, but also the file for the case on the Virtual VA electronic file system, to ensure a total review of the evidence.

At this time, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that current left knee disability began during service and continued or recurred thereafter.  He contends that he has a chronic or recurrent left hip disability that began during service or developed as a result of a left knee disability.

The Veteran's service medical records show treatment for left knee and left hip pain on one occasion in 1977.  He has indicated that left knee symptoms continued or recurred after the 1977 treatment.  He has reported that in 1981, shortly after he was separated from active Reserve service, he sustained major injury of his left knee.  He states that he received treatment for the injury at Denver General Hospital.

In the September 2011 remand, the Board instructed the AMC or RO to seek additional medical records, and to schedule VA medical examinations with file review and opinions.  One of the sources from which the Board sought medical records was Denver General Hospital, which has been renamed Denver Health Medical Center.  The Board noted records showing that the RO had twice contacted Denver Health Medical Center to seek records of treatment of the Veteran.  The Board also noted that those record requests did not indicate that the records sought were for treatment in 1981, and that the facility at that time still had the name Denver General Hospital.  The Board therefore instructed that on remand another records request should be made from the facility, to include the information that the treatment in question was received around 1981 while the facility was using the earlier name.  The claims file, as returned to the Board following the remand, does not contain any indication that Denver Health was contacted again.

The United States Court of Appeals for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  In his case, most of the Board's remand instructions were fulfilled, but additional steps are required to fulfill the Board's instructions regarding seeking records of the 1981 hospital treatment in Denver that the Veteran has reported.  The Board therefore again remands the case.

Accordingly, the case is REMANDED for the following action:

1.  Contact Denver Health Medical Center and request any records of treatment of the Veteran in or around July 1981.  Indicate in the request that the Veteran reports having received treatment at the hospital in or around 1981 while the hospital was known as Denver General Hospital.  Ask that, if records from that facility at that time are in archives, that the archives be searched.  Document in the claims file the initial and any follow-up requests for these records, and each response.

If, after making reasonable efforts to obtain these records, no records are located, notify the Veteran of the records that cannot be obtained.  Explain to the Veteran the efforts that were made to obtain the records.  Tell the Veteran whether VA will take any further action to obtain the records.  Give the Veteran an opportunity to respond.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


